       Case 2:20-mc-00046-SPL Document 10 Filed 10/30/20 Page 1 of 3




 1   T'shura-Ann Elias, State Bar No. 025460
     LUNDBERG & ELIAS, PLLC
 2
     3640 Highway 95, Suite 140
 3   Bullhead City, Arizona 86442
     Telephone: (928) 704-7267
 4   Email: tshura@lundberg-elias.com
     Attorney for Executee/Garnishee
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA
 7

 8
      James Everett Shelton,                                Case No. MC-20-00046-PHX-SPL

 9                   Plaintiff/Judgment Creditor
                                                            CERTIFICATE OF SERVICE
10
          vs.
11
      FCS Capital, LLC f/k/a Business Debt Relief,
12    LLC,
13
                      Defendant/Judgment Debtor
14
      and
15
      Secure Account Service, LLC
16
      c/o Stephen E. Stratford
17    430 S. Lake Havasu Avenue, Suite 101
      Lake Havasu City, Arizona 86403
18
                       Excutee/Garnishee.
19

20   STATE OF ARIZONA               )
                                    )ss.
21   County of Mohave               )
22
       T' shura-Ann Elias, being first duly sworn upon her oath states that on this 30th day of October
23
     2020, she caused the Executee's/Garnishee's Notice of Appearance, Executee's/Garnishee's
24

25   Answer and Affidavit and this Certificate of Service to be filed electronically to Clerk of the Court,

26   District Court of Arizona, and that she caused one (1) copy of the foregoing to be deposited in the
27
     United States Postal Service, postage paid, to be delivered to the following address:
28
                                                      -1-
        Case 2:20-mc-00046-SPL Document 10 Filed 10/30/20 Page 2 of 3




 1                             James Everett Shelton
                               316 Covered Bridge Road
 2
                               King of Russia, PA 19496
 3                             Email: Jeshelton595@gmail.com
                               Plaintiff/Judgment Creditor
 4
                               FSC Capital LLC F/k/a Business Debt Relief, LLC
 5
                               30 Montgomery Street, Suite 1200
 6                             Jersey City, New Jersey 07302-3829
                               Defendant/Judgment Debtor
 7



                                   ~ A~.-C~
 8

 9
                                            T'shura-Ann Elias
10                                          Attorney for Executee/Gamishee
11                                          Secure Account Service, LLC

12            SUBSCRIBED AND SWORN before me this ~day of October 2020 by T'shura-Ann
13
     Elias.
14

15

16

17   My Commission Expires:
                                                        TIANA HUNTER

18
       ~r·d \(.,, ~U).4                              Notary Public - Arizona
                                                        Mohave County
                                                     Commission # 58133 7
                                               My Comm. Expires Apr 16, 2024
19

20

21

22

23

24

25
                                                                                        t
26

27

28
                                                                                        I
                                                                                        (
                                                                                        ~



                                                                                        I
                                               -2-
        Case 2:20-mc-00046-SPL Document 10 Filed 10/30/20 Page 3 of 3


                                                  ,,,.




     Certificate of Service
 2
     ORIGINAL of the foregoing filed
 3   with the Clerk of Court this
     ~day of lU-         2020.
 4

 5
     COPIES of the foregoing mailed/emailed
     this 2i;t:"day of (,);:)- 2020, to:
 6
     James Everett Shelton
 7   316 Covered Bridge Road
 8
     King of Russia, PA 19496
     Email: Jeshelton595@gmail.com
 9   Plaintiff/Judgment Creditor

1°   FSC Capital LLC F/k/a Business Debt Relief, LLC
11   30 Montgomery Street, Suite 1200
     Jersey City, New Jersey 07302-3829
12   Defendant/Judgment Debtor
13

14
     By~~~~
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-
